TOM GLAZE, Justice, dissenting.1 Appellant Robert Caple’s conviction judgment was entered on May 18, 1995, and his notice of appeal was filed on June 16, 1995. It is now 17 months later, and Caple’s attorneys have not filed a transcript with this court so a briefing schedule can be set. Our court has taken no action to have Caple’s attorneys explain why a record has not been lodged with the supreme court clerk’s office. This court only became apprised of why this extreme delay occurred when the trial court’s court reporter informed the Attorney General’s office that she had not been formally requested by Caple’s attorney to prepare the transcript. On its own volition, the Attorney General has filed a motion requesting additional time for the court reporter to prepare the transcipt for filing. While the Attorney General’s offer to assure Caple’s transcript is filed in this court is a magnanimous one, it is the responsibility of Caple’s attorneys, not the state, to perfect this appeal. Accordingly, this court should issue an order to request Caple’s attorneys to show cause why no transcript has been filed. Dudley and Brown, JJ., join this dissent.   Reporter’s note: The per curiam opinion in this case was not published.